Opinión disidente del
Juez Asociado Sr. Belaval.
Entiendo que la Sala de San Juan del Tribunal Superior no debe seguir interviniendo en este caso, después que la Co-misión de Servicio Público ha decidido revisar las tarifas propuestas. Como cuestión de realidad, la Comisión de Ser-vicio Público no actúa en este’ asunto como un organismo ministerial, o como un organismo cuasijudicial, sino como un organismo cuasilegislativo: Molini v. Sociedad Mario Mercado e Hijos, 73 D.P.R. 937, (Snyder), (1952), cita precisa a la pág. 944. En cualquier momento tiene derecho a “alterar, enmendar, modificar o derogar cualesquiera precios, pasajes o cargos vigentes en la actualidad que no fueren justos, debi-dos, iguales y razonables”, (art. 23 de la Ley de Servicio Pú-blico) según enmendado por la Ley núm. 442 de mayo 14 de 1947 ((1) pág. 923) y por la Ley núm. 440 de 15 de mayo de 1951. No me parece la mejor actitud judicial considerar cualquiera decisión de la Comisión de Servicio Público tan final e inalterable que no pueda ser alterada, enmendada, modificada o derogada en cualquier momento por la Comisión. La analogía que se me ocurre es la de una Legislatura que tuviera que esperar a que los tribunales declararan inconstitu-cional una ley para poder enmendarla.
Tengo muy serias dudas que para decretar una tarifa provisional, de acuerdo con el art. 24(a), adicionado a la Ley de Servicio Público de Puerto Rico, por la Ley núm. 12 de 9 de abril de 1941, la Comisión de Servicio Público esté obli-gada a determinar un rédito no menor de un cinco por ciento del costo original menos depreciación, considerando a cada empresa de taxímetro, persona o entidad autorizada a operar dicho negocio como un problema individual. Nada hemos en-contrado en la Ley de Servicio Público de Puerto Rico que nos *257autorice a individualizar cada caso para una determinación distinta. Si esto fuera así no podría nunca establecerse una tarifa uniforme para una misma clase de negocio en una zona específica y tendría que hacerse una tarifa provisional uni-forme para cada porteador público. El caso de los portea-dores públicos tal vez pueda ser distinto al caso de las com-pañías azucareras: Cía Azucarera del Toa v. Comisión, 71 D.P.R. 212, [Snyder), (1950), cita precisa a la pág. 221. En cuanto al problema constitucional escueto, nos reservamos pasar juicio sobre él en el momento oportuno.
No vemos la necesidad de prolongar indebidamente la acción cuasilegislativa de la Comisión de Servicio Público en el presente caso. Si la Comisión se equivocó al no consi-derar a su debido tiempo el rédito no menor de un cinco (5) por ciento del costo original menos la depreciación causada por el uso de la propiedad o el transcurso del tiempo, pues mientras más rápidamente se corrija dicho error, mejor para todas las partes envueltas. Parece que el perjuicio que pue-dan haber sufrido las interventoras está más que compen-sado por la ganancia anterior que percibieron mientras la Comisión no hizo nada para fijar nuevas tarifas. No debe-mos antagonizar más de lo necesario, por el simple deleite de descubrir un error, a un organismo que trata de cumplir con su deber.